Order entered May 4, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00901-CV

                        MICHAEL ZIEHL, Appellant

                                       V.

                    TORNADO BUS COMPANY, Appellee

              On Appeal from the 116th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-15-10314

                                    ORDER

      Before the Court is appellee’s April 30, 2020 second unopposed motion for

extension of time to file its responsive brief.   We GRANT the motion and

ORDER the brief be filed no later than June 2, 2020.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE